Citation Nr: 0839875	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for right shoulder 
disability.  

3.  Entitlement to service connection for bilateral arm 
disability.

4.  Entitlement to service connection for left hand 
disability. 

5.  Entitlement to service connection for right hand 
disability.  

6.  Entitlement to service connection for left knee 
disability. 

7.  Entitlement to service connection for an acquired 
psychiatric disability (claimed as sleeping problems, 
depression and nervousness).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 2001 to 
April 2004.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case for further 
development in February 2008.  

The Board recognizes that the issues of entitlement to 
service connection for bilateral shoulder disability and 
bilateral hand disability have now been noted separately on 
the title page of this decision.  This description is 
necessary for clarification purposes and in order to decide 
the issues of left shoulder disability, left hand disability 
and right hand disability on the merits.   

The Board notes that in its February 2008 decision, it denied 
the issue of entitlement to an initial compensable rating for 
tension headaches.  Thus, even though the RO addressed this 
issue again it a July 2008 supplemental statement of the 
case, as the Board has already issued a decision on this 
issue, it is no longer in appellate status.  



The issues of entitlement to service connection for right 
shoulder disability and acquired psychiatric disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Left shoulder acromioclavicular degenerative joint 
disease was manifested during active duty service.
 
2. The veteran does not currently have a bilateral arm 
disability for purposes of service connection.

3.  The veteran does not currently have a left hand 
disability for purposes of service connection.

4.  Right hand old fourth metacarpal fracture was manifested 
during active duty service.

5.  Left knee chondromalacia, status post anterior cruciate 
ligament reconstruction, was manifested during active duty 
service.
  

CONCLUSIONS OF LAW

1.  Left shoulder acromioclavicular degenerative joint 
disease was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R.  § 3.303 
(2008).

2.  Bilateral arm disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Left hand disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  Right hand old fourth metacarpal fracture was incurred in 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R.  § 3.303 (2008).

5.  Left knee chondromalacia, status post anterior cruciate 
ligament reconstruction, was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R.  § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

In light of the favorable decision as it relates to the 
issues of entitlement to service connection for left shoulder 
disability, right hand disability and left knee disability, 
the satisfaction of VCAA requirements is rendered moot. 

Regarding the remaining claims, the record shows that in May 
2004 and April 2008 VCAA letters, the appellant was informed 
of the information and evidence necessary to warrant 
entitlement to the issues of bilateral arm disability and 
left hand disability.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in May 2004, which was prior to the 
January 2005 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that the subsequent notice was provided 
after the initial decision.  However, the deficiency in the 
timing of this notice was remedied by readjudication of the 
issues on appeal in a subsequent supplemental statement of 
the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the April 2008 VCAA notice 
as well as a March 2006 letter gave notice of the types of 
evidence necessary to establish a disability rating and 
effective date for the disabilities on appeal. 

Additionally, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, and VA 
examination reports.  The Board notes that the veteran was 
afforded a VA examination in May 2008.  He was supposed to 
report for a follow up EMG.  However, the veteran failed to 
appear.  A July 2008 supplemental statement of the case also 
noted that the veteran failed to appear for the EMG.  
Further, the veteran's representative was copied on the 
supplemental statement of the case.  

When a veteran fails without good cause to report for a 
necessary VA examination requested by VA in conjunction with 
a claim, VA is not obliged to attempt to provide another.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).  There 
is no legal or regulatory requirement that VA make further 
efforts to schedule an examination.  The consequence in this 
case of the veteran's failure without good cause to report 
for the EMG is that his claim for service connection must be 
decided on the basis of the other relevant evidence on file.  
38 C.F.R. § 3.655(b).  While VA has a duty to assist the 
veteran in the development of his claim, the veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet.App. 
190 (1991).  The Board concludes that VA has no remaining 
duty under the VCAA to provide a medical examination in 
conjunction with the issues of bilateral arm disability and 
left hand disability.    

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

Despite failing to report to the EMG, the veteran was 
afforded VA examinations in October 2004 and May 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained contain sufficient information 
to decide the issues on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues of entitlement to service connection for bilateral 
arm disability and left hand disability. 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Bilateral Arm Disability and, Left Hand Disability

The present appeal includes the issues of entitlement to 
service connection for bilateral arm disability and left hand 
disability.  Service treatment records have been reviewed.  
The records showed that the veteran complained of generalized 
pain after he fell three times around March 2002.  
Specifically, a June 2002 treatment record showed that the 
veteran complained of neck and upper back pain.  The 
impression was myofascial pain syndrome.  The examiner noted 
that the veteran's condition was not a neurologic one, but 
more orthopedic/rheumatologic.  An August 2002 whole body 
bone scan showed a four month history of diffuse 
musculoskeletal pain, which included the hands.  The 
impression was stress reactive changes in the left medial 
clavicle, bilateral superolateral acetabuli, right medial 
femoral epicondyle, and the left medial ankle.  A September 
2002 service medical record showed a provisional diagnosis of 
polymyalgia rheumatica, rule out orthopedic etiology.  Follow 
up treatment records showed an impression of chronic pain 
syndrome with myofascial pain syndrome.  A January 2003 
service treatment record showed complaints of bilateral 
forearm cramping and hand tightness.  Another January 2003 
service treatment record showed bilateral arm and bilateral 
hand pain.  However, none of the treatment records during 
active service indicate a clear diagnosis of any bilateral 
arm disability or left hand disability.  It appears that no 
separation examination was conducted upon discharge.

Following separation from active service, the veteran was 
afforded a VA orthopedic examination in October 2004.  The 
claims file was reviewed.  The veteran reported falling down 
some stairs while in service on two occasions.  He indicated 
that he had neck pain that radiated into both arms.  The 
examiner noted that with respect to the veteran's neck, he 
had evaluations in the past that rendered impressions of 
myofascial pain.  The veteran also stated that he had pain in 
both lower arms intermittently.  The examiner observed that 
the pain did not follow any pattern or seeming trigger.  The 
veteran also provided that his hands were stiff and hurt 
intermittently, worse in cold weather.  The veteran indicated 
that his grip of both hands was less than normal.  Again, the 
veteran had not had any x-rays of his hands and there is no 
record of treatment.  The impressions were chronic muscle 
pain of both lower arms, normal examination, no disability; 
and chronic myofascial pain of both hands, normal 
examination, no significant disability.  The examiner also 
indicated that the complaints of both arms and both hands 
showed no painful motion, weakness, excessive fatigability or 
incoordination.  The veteran used no assistive devices for 
his extremities.  

VA treatment records showed complaints of neck pain that 
radiated down both arms, but are silent with respect to any 
bilateral arm or left hand disability.     

In its February 2008 remand, the Board found that the October 
2004 examination was inadequate.  Thus, on remand, the 
veteran was afforded another VA examination in May 2008.  The 
claims file was reviewed.  The veteran indicated that he 
experienced daily bilateral upper extremity paresthesias and 
dysthesias in a vaguely C6, C7 radicular pattern.  The 
veteran also complained of bilateral hand small joint 
mechanical pain.  Physical examination of the left hand was 
normal.  Neurological examination showed that sensation was 
intact to light touch for all dermatomes of the bilateral 
upper extremities.  Motor strength and reflexes were normal.  
An x-ray of the left hand showed no fractures or 
dislocations.  Joint spaces were maintained and soft tissues 
were within normal limits.  The assessment was possible C6, 
C7 radiculopathy, as well as clinical and radiograghic 
examination of the left hand within normal limits.  The 
examiner also did not diagnose the veteran with a separate 
orthopedic bilateral arm disability.  

Again, the veteran failed to appear at an EMG consultation in 
May 2008.  Thus, the Board must base its decision on the 
evidence of record without the assistance of an EMG. 

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for appellate review.  

Based on the medical evidence, the Board must conclude that 
any bilateral arm and left hand problems that may have been 
present in service were acute episodes not indicative of 
chronic disabilities.  This conclusion is supported by the 
May 2008 VA examination, which revealed that the left hand 
clinical and radiographic examination was within normal 
limits.  Although the examiner indicated that the veteran 
could have radiculopathy of the upper extremities associated 
with the veteran's service-connected cervical spine 
disability, the neurological examination and strength of the 
upper extremities were normal and the examiner did not set 
forth a separate bilateral arm disability.  Again, the 
veteran failed to report for an EMG, which could have clearly 
diagnosed radiculopathy.  The Court has indicated that in the 
absence of proof of a present disability, there can be no 
valid claim for service connection; an appellant's belief 
that he or she is entitled to some sort of benefit simply 
because he or she had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  The Board further notes 
that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in itself constitute 
a disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), 
aff'd sub nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 
(Fed. Cir. 2001).  

The Board acknowledges the veteran's complaints of bilateral 
arm and left hand pain.  Nevertheless, the Board must base 
its decision on the medical evidence of record.  Therefore, 
for the reasons set forth above, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
service connection claims for these disabilities.  As the 
preponderance of the evidence weighs against the claims, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).



Left Shoulder Disability, Right Hand Disability and Left Knee 
Disability

The veteran is also seeking entitlement to service connection 
for left shoulder disability, right hand disability and left 
knee disability.  Service treatment records showed complaints 
of bilateral shoulder pain, bilateral hand pain and bilateral 
knee pain.  

The veteran filed his claim for compensation in May 2004, the 
month following his discharge from service.  The October 2004 
VA examination diagnosed the veteran with shoulder sprain 
bilateral, chronic left knee sprain and chronic myofascial 
pain of both hands, but then the examiner indicated that it 
was a normal examination and there was no significant 
disability.    

Again, the Board found in its February 2008 decision that 
this examination was inadequate given that the examiner 
appeared to diagnose a disability, and then indicate that all 
examination findings were normal.  

Thus, as previously noted, the veteran was afforded another 
VA examination in May 2008.  Again, the claims file was 
reviewed.  After examining the veteran, the examiner 
diagnosed him with right hand old fourth metacarpal fracture 
and left knee chondromalacia, status post anterior cruciate 
ligament reconstruction.  Although the examiner appeared to 
indicate that the veteran's left shoulder was normal, a 
contemporaneous x-ray showed that there were degenerative 
changes of the acromioclavicular joint.  Nevertheless, the 
examiner failed to offer an opinion as to whether any of 
these disabilities were related to service.  

Again, the Board observes that the veteran filed his initial 
claim for shoulder, knee and hand disabilities a month 
following his discharge from active service in May 2004.  
Given that the veteran has continually complained of left 
shoulder, right hand and left knee pain, and in light of the 
present medical evidence of a current disability, the Board 
finds that the record shows a continuity of pertinent 
symptomatology to link the veteran's left shoulder, right 
hand and left knee disabilities to active service.  Further, 
the veteran's service treatment records showed treatment for 
left shoulder, right hand and left knee pain.  In sum, in 
contrast to the disabilities discussed in the previous 
section, there is a current diagnosis of left shoulder 
disability, right hand disability and left knee disability; 
and based on continuing symptomatology, a link between the 
veteran's current disability and service.  Thus, service 
connection for left shoulder acromioclavicular degenerative 
joint disease, right hand old fourth metacarpal fracture and 
left knee chondromalacia, status post anterior cruciate 
ligament is warranted.  The Board notes that in reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a bilateral arm disability is denied.  

Service connection for a left hand disability is denied.  

Service connection for left shoulder acromioclavicular 
degenerative joint disease is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Service connection for right hand old fourth metacarpal 
fracture is granted, subject to governing criteria applicable 
to the payment of monetary benefits.

Service connection for left knee chondromalacia, status post 
anterior cruciate ligament is granted, subject to governing 
criteria applicable to the payment of monetary benefits.


						(CONTINUED ON NEXT PAGE)



REMAND

The present appeal also includes the issue of entitlement to 
service connection for a right shoulder disability.  At the 
May 2008 VA examination, the examiner indicated that the 
veteran had right shoulder acromioclavicular degenerative 
joint disease.  However, while an x-ray of the left shoulder 
showed degenerative joint disease, the right shoulder only 
indicated narrow acromioclavicular joint.  Thus, given the 
conflicting evidence, the Board finds that the claims file 
should be returned to the same examiner to determine whether 
the veteran has a current right shoulder disability and, if 
so, whether it is related to service or secondary to a 
service-connected disability.  If the same examiner is not 
available, the veteran should be afforded another VA 
examination.  

Further, with respect to the issue of entitlement to service 
connection for an acquired psychiatric disability, the 
service treatment records documented that the veteran was 
diagnosed at times with a depressed mood.  Even though the 
veteran had been afforded VA psychiatric examination in 
October 2004 that found no current disability, the Board in 
February 2008 found that another examination was required.  
Specifically, the Board observed that there was evidence of 
psychiatric problems in service and also evidence which 
indicated current psychiatric disability, triggering the need 
to obtain an opinion of etiology.  See 38 C.F.R. 
§ 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).

Despite the Board's February 2008 remand instructions, it is 
unclear from the record whether the veteran was ever 
scheduled for another VA psychiatric examination or if he 
failed to appear.  In a July 2008 supplemental statement of 
the case, the "evidence" section states that the veteran 
failed to report for a VA mental health examination and EMG 
testing.  However, the body of the statement of the case only 
mentions an EMG examination, and does not indicate that the 
veteran was ever scheduled for a psychiatric examination.  No 
other evidence of record verifies a failure to report for a 
psychiatric examination.  Given this ambiguity, it is 
determined that RO must take additional action to schedule 
the veteran for a VA psychiatric examination in order to 
ensure compliance with the Board's October 2004 remand.  See 
Stegall v. West, 11 Vet.App. 268 (1998).  If the veteran 
fails to appear for the examination, it should be clearly 
noted in the claims file.  

The Board stresses to the veteran, that while VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet.App. 190 (1991).  

Lastly, while the veteran has received VCAA notice concerning 
the evidence necessary to substantiate a claim under a direct 
theory of entitlement, he has not been provided VCAA notice 
informing him of the information and evidence necessary to 
establish entitlement to service connection under a secondary 
theory of entitlement.  Thus, in view of the need to return 
the case for other matters, it seems appropriate to direct 
additional VCAA notice to ensure full compliance with VCAA 
notice requirements with respect to all the issues on appeal.  
See also, Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini v. Principi 18 Vet.App. 112 (2004).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the appellant 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the appellant of the 
evidence necessary to substantiate his 
claim on appeal, to specifically include 
what evidence is necessary to establish 
entitlement to service connection under a 
secondary theory of entitlement.  

2.  The claims file should be returned to 
the same examiner who conducted the May 
2008 VA examination for a medical 
opinion.  The examiner should review the 
record and clearly indicate whether the 
veteran suffers from a current right 
shoulder disability; and if so, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
whether such current chronic disability 
is:

     a)  causally related to the 
veteran's active duty service; 

     b)  proximately due to or caused by 
a service-connected disability; 

     c)  aggravated by a service-
connected disability.

If the same examiner is not available, 
then another comparably qualified 
examiner may respond in this place.  

3.  The veteran should be afforded a VA 
psychiatric examination.  The claims file 
must be made available to the examiner 
for review.  After reviewing the claims 
file and examining the veteran, the 
examiner should then clearly report all 
of the veteran's current acquired 
psychiatric disabilities and indicate 
whether any of these disabilities were 
manifested during the veteran's active 
duty service.  If the veteran fails to 
report for the examination, it should be 
clearly noted in the claims file.  

4.  Thereafter, the expanded record 
should be reviewed and the issues 
remaining on appeal readjudicated.  The 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


